Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 21 is new. 
The Examiner notes that claim 20 is canceled. 
The Examiner notes that claims 1-19 and 21 are pending. 

Response to Arguments
Applicant's arguments, filed on 6/22/2022, with respect to the 35 USC § 103 rejections of claims 1-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the limitation, “select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on at least one operational attribute of a plurality of operational attributes of the at least one MUMD and at least one attribute of a plurality of attributes of at least one system component within an area of interest, the plurality of MUMDs including two or more MUMDs of the same type, wherein the plurality of operational attributes includes at least one of power source attributes or operational costs, and wherein the plurality of attributes of the at least one system component includes a type of the system component”, recites subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention (ie, no mention is found in the specification of whether the selected quantity of MUMDs are required to be of the same type). Therefore, there does there appear to be a written description of the claim limitation in the specification.
Dependent claims inherit attributes of the claims from which they depend and are rejected in the same manner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-14, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 10, the claim recites “select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on at least one operational attribute of a plurality of operational attributes of the at least one MUMD and at least one attribute of a plurality of attributes of at least one system component within an area of interest, the plurality of MUMDs including two or more MUMDs of the same type, wherein the plurality of operational attributes includes at least one of power source attributes or operational costs, and wherein the plurality of attributes of the at least one system component includes a type of the system component”, however, the limitations are found to be indefinite. Specifically, it is unclear how many MUMDs the Applicant is claiming to select and whether the selected quantity of MUMDs are required to be of the same type. system component includes a type of the system component”, however, the limitations are found to be indefinite. Applicant’s published specification (paragraphs [0055] & [0057]) appear to teach that two MUMDs are selected, however, fail to clarify the limitations. Further, no reference can be found in the Applicant’s specification regarding whether the selected MUDM[s] are required to be of the same type, again, failing to clarify the limitations. For examination purposes the limitations are being interpreted as: MUMDs are selected based on criteria.
Dependent claims inherit attributes of the claims from which they depend and are rejected in the same manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (PGPub No US 2018/0314994, hereafter “Katz”) in view of Schick et al (PGPub No US 2002/0065698, hereafter “Schick”).
Regarding claim 1, Katz discloses: 
programming at least one mobile unmanned monitoring device (MUMD) to autonomously monitor the at least one system component (Katz – p [0016], teaches the term “drone” refers to an aerial vehicle capable of operating autonomously from a human operator to perform a predetermined [programmed] function; p [0029], “Once the predicted damage areas [area of interest] 210 are identified, the processing system 202 dispatches drones [requires programming of the “area” to monitor] 206 to a staging location 212 in the predicted damage areas 210.”; p [0031], teaches using drones to survey an area of interest to aid in identifying damage to infrastructure equipment [at least one system component]); 
receiving, from the at least one MUMD, inspection data generated by the at least one MUMD for the at least one system component (Katz - p [0034], teaches the assessment [requires receiving the drone captured data] of the damage to infrastructure equipment [at least one system component] can include comparing the images captured by the drone after the weather event to images captured by the drone before the weather event); 
processing, utilizing one or more machine learning mechanisms, the inspection data (Katz – p [0034], teaches assessing damage to infrastructure equipment using image processing techniques on drone captured images [inspection data]; p [0031], “the observed damage information can be used to refine the model [eg, “machine learning” as evidenced by Reese, section labeled, “Machine Learning”] used to predict the damage that will be caused by weather events”);
determining, based on the processing, a current operational state of the at least one system component (Katz – p [0014], teaches [drone] captured images are analyzed [processing] to determine a type and location of damage [operational state] caused by the weather event [current]; p [0015], teaches using of drones to survey and identify damage [operational state] to infrastructure equipment [at least one system component] caused by the weather event [current]; the Examiner notes that the ordinary definition of “damage” is “Physical harm caused to something in such a way as to impair its value, usefulness, or normal function.” [reference Oxford English Dictionary] which is interpreted as meeting the claim language of a “determining an operational state” [eg, either normal function/operational or impaired function/not operational]; further “current” is after the weather event).
Katz does not explicitly disclose “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Schick teaches autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]), and 
autonomously provisioning [advance reservation] one or more of the plurality of components [service equipment, replacement parts] for the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets and computerized analysis of such data for failure detection).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the work order generation and the provisioning of repair supplies as taught by Schick in the equipment monitoring system of Katz for the expected benefit of improving field service operations by applying e-Business technologies to replace manual paper based processes, thus the business benefit will include improved availability of the asset by reducing the cycle time of the repairs and to have higher quality repairs (Schick – p [0052]); 
presenting an interactive map of the area of interest including an interactive icon associated with the at least one system component (Schick – p [0026], teaches an Internet web page may be updated with a current location map of assets containing hyperlinks [icons] to another level of detail regarding the asset); determining that a user has selected the interactive icon (Schick – p [0048], teaches a report is generated regarding the asset to identify [repair] operations and allow for decisions to be made and for maintenance personnel to begin preparations for the repair activities prior to arrival at/of the asset; requires notification of the selection of the hyperlink/icon); and 
autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]; p [0048], teaches a report [work order] is generated regarding the asset to identify [repair] operations and allow for maintenance personnel to begin preparations for the repair activities prior to arrival at/of the asset);
responsive to determining that the user has selected the interactive icon, presenting the inspection data for the at least one system component and one or more components of the plurality of components for the work order (Schick – p [0048], teaches a report [work order] is generated regarding the asset to identify [repair] operations and allow for decisions to be made via the internet hyperlinks [icons]; requires notification of the selection of the hyperlink/icon; p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the assets [at least one system component] and computerized analysis of such data for failure detection [inspection data]).
Regarding claim 2, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component, and one or more inspection parameters (Katz – p [0037], “the flight path of the drone is designed to be within a certain distance of the infrastructure predicted to be damaged [inspection parameter]).
Regarding claim 3, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses the inspection data comprises at least one or more of image data, audio data, and environmental sensor data captured by the at least one mobile unmanned monitoring and corresponding to the at least one system component (Katz – p [0014], “the drones include cameras that are used to capture images that are analyzed to assess damage to infrastructure equipment”).
Regarding claim 4, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses determining that additional inspection data is required (Schick – p [0048], “the vehicle is returned to service, performance data may again be monitored 147 to conform a satisfactory completion of the service activity”); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (the limitation appears to merely recite the required action to execute the task, therefore it is interpreted as being met by the citation provided above which executes the task).
Regarding claim 5, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses the plurality of components at least comprises: an identification of the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders includes analysis of data for failure detection [current operational state]); an identification of one or more work crews assigned to the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders includes the advance reservation of repair personnel); and an identification of a set of parts required for addressing the current operational state (Schick – p [0007], teaches the automatic generation of appropriate work orders includes the advance reservation of necessary service equipment, replacement parts, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]).
Regarding claim 6, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses determining the current operational state comprises at least one of: determining that the at least one system component is damaged (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”; wherein a types and location of damage implies that damage has been determined); determining a type of the damage (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”); determining a location of the damage (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”); or one of more combination thereof.
Regarding claim 7, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [experienced damage] in the operational modes [current operational state]”); determining attributes of the damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [attributes] in the operational modes”); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Schick – p [0057], “service team”; p [0007], “repair personnel”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Schick – p [0057]; p [0007], “necessary service equipment, replacement parts”); or one of more combination thereof. 
Regarding claim 8, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Schick – p [0007], teaches providing appropriate levels of information via a global information network regarding the planning of maintenance activities, including the automatic generation of appropriate work orders including the advance reservation [assigned] of necessary service equipment, replacement parts and repair personnel; p [0057]), wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Schick – p [0007], teaches the planning of maintenance activities includes the selection of a location for performing the work; p [0057], teaches a notification is sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for repair).
Regarding claim 9, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses transforming one or more of the list of components into an interactive component, wherein at least a portion of the inspection data is presented to a user when the interactive component is selected by the user (Schick – p [0029]; p [0050], teaches a user-friendly interface which allows the user to select an asset and then highlights the asset through a plurality of views/screens).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Lesser et al (PGPub No US 2017/0372259, hereafter “Lesser”) and Schick.
Regarding claim 10, Katz discloses: 
a processor (Katz – fig. 2, item 105); 
memory communicatively coupled to the processor (Katz – fig. 2, item 110; p [0026], teaches claimed connectivity); and 
an inspection manager communicatively coupled to the processor and the memory that, when operating (Katz – p [0026], teaches claimed connectivity), is configured to: 
select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on operational attributes of the at least one MUMD (Katz – p [0017], teaches drones may carry sensors related to required data collection [operational attribute]; where drone selection is required for data collection to occur)and at least one attribute of a plurality of attributes of at least one system component within an area of interest (Katz – p [0014], teaches using drone information to dispatch repair crews; where a repair crew requires knowing the type of component to be repaired; p [0034], teaches component identification and relative positions of same [attribute]), wherein the plurality of operational attributes includes at least one of power source attributes or operational costs (Katz – p [0017], teaches drones may carry sensors related to required data collection [operational attribute]; where the number and type of sensors is directly related to the drone cost and power requirements, further, it is well within the understanding of one of ordinary skill in the art to select a drone equipped with only required sensors for the benefit of keeping cost and power requirements low), and wherein the plurality of attributes of the at least one system component includes a type of the system component (Katz – p [0034], teaches component identification and relative positions of same [attribute, type of the system component]),
program the selected at least one mobile unmanned monitoring device (MUMD) to autonomously monitor the at least one system component (Katz – p [0016], teaches the term “drone” refers to an aerial vehicle capable of operating autonomously from a human operator to perform a predetermined [programmed] function; p [0029], “Once the predicted damage areas [area of interest] 210 are identified, the processing system 202 dispatches drones [requires programming of the “area” to monitor] 206 to a staging location 212 in the predicted damage areas 210.” p [0031], teaches using drones to survey an area of interest to aid in identifying damage to infrastructure equipment [at least one system component]); 
receive, from the at least one MUMD, inspection data generated by the at least one MUMD for the at least one system component (Katz - p [0034], teaches the assessment [requires receiving the drone captured data] of the damage to infrastructure equipment [at least one system component] can include comparing the images captured by the drone after the weather event to images captured by the drone before the weather event);
process, utilizing one or more machine learning mechanisms, the inspection data (Katz – p [0034], teaches assessing damage to infrastructure equipment using image processing techniques on drone captured images [inspection data]; p [0031], “the observed damage information can be used to refine the model [eg, “machine learning” as evidenced by Reese, section labeled, “Machine Learning”] used to predict the damage that will be caused by weather events”);
determine, based on the processing, a current operational state of the at least one system component (Katz – p [0014], teaches [drone] captured images are analyzed [processing] to determine a type and location of damage [operational state] caused by the weather event [current]; p [0015], teaches using of drones to survey and identify damage [operational state] to infrastructure equipment [at least one system component] caused by the weather event [current]; the Examiner notes that the ordinary definition of “damage” is “Physical harm caused to something in such a way as to impair its value, usefulness, or normal function.” [reference Oxford English Dictionary] which is interpreted as meeting the claim language of a “determining an operational state” [eg, either normal function/operational or impaired function/not operational]; further “current” is after the weather event).
Katz does not explicitly disclose “the plurality of MUMDs including two or more MUMDs of the same type”, “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Lesser teaches the plurality of MUMDs including two or more MUMDs of the same type (Lesser – p [0094], teaches all of the UAVs may be of the same or a similar configuration or the UAVs may include a number of different types of UAVs).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have same type UAVs as taught by Lesser in Katz for the expected benefit of having various types of unmanned vehicles for various different environments (Lesser – p [0004]) and/or redundancy purposes if one unit is not functional.	
The combined art of Katz and Lesser does not explicitly disclose “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Schick teaches autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]), and 
autonomously provisioning [advance reservation] one or more of the plurality of components [service equipment, replacement parts] for the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets and computerized analysis of such data for failure detection).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the work order generation and the provisioning of repair supplies as taught by Schick in the equipment monitoring system of Katz and Lesser for the expected benefit of improving field service operations by applying e-Business technologies to replace manual paper based processes, thus the business benefit will include improved availability of the asset by reducing the cycle time of the repairs and to have higher quality repairs (Schick – p [0052]).
Regarding claim 11, the combination of Katz, Less and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component, and one or more inspection parameters (Katz – p [0037], “the flight path of the drone is designed to be within a certain distance of the infrastructure predicted to be damaged [inspection parameter]).
Regarding claim 12, the combination of Katz, Less and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses determining that additional inspection data is required (Schick – p [0048], “the vehicle is returned to service, performance data may again be monitored 147 to conform a satisfactory completion of the service activity”); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (the limitation appears to merely recite the required action to execute the task, therefore it is interpreted as being met by the citation provided above which executes the task).
Regarding claim 13, the combination of Katz, Less and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [experienced damage] in the operational modes [current operational state]”); determining attributes of the damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [attributes] in the operational modes”); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Schick – p [0057], “service team”; p [0007], “repair personnel”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Schick – p [0057]; p [0007], “necessary service equipment, replacement parts”); or one of more combination thereof. 
Regarding claim 14, the combination of Katz, Less and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Schick – p [0007], teaches providing appropriate levels of information via a global information network regarding the planning of maintenance activities, including the automatic generation of appropriate work orders including the advance reservation [assigned] of necessary service equipment, replacement parts and repair personnel; p [0057]), wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Schick – p [0007], teaches the planning of maintenance activities includes the selection of a location for performing the work; p [0057], teaches a notification is sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for repair)

Patentable Subject Matter
The patentable subject matter of claims 15-19 and 21 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claim 15. Though the prior art discloses a method for managing devices for an autonomous inspection of components within at least one area of interest using selected mobile unmanned monitoring device[s] (MUMD); the prior art fails to teach or suggest the further inclusion of responsive to determining that a weather event has occurred within the area of interest, determining that the at least one MUMD is scheduled to perform a second autonomous inspection of the at least one system component at a first time that is after a threshold amount of time has passed since the weather event has occurred; responsive to determining that the at least one MUMD is scheduled to perform the second autonomous inspection at the first time, programming the at least one MUMD to perform the second autonomous inspection of the at least one system component at a second time that is before the first time. Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
Remaining claims are allowable for due to their dependence upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LISA E PETERS/Primary Examiner, Art Unit 2862